Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 9, 2013, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 5.875% Senior Notes due 2023 issued by Allegheny Technologies Incorporated (CUSIP No. 01741RAF9) (the "Notes") at a purchase price of $99.991 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC HSBC Securities (USA) Inc. Morgan Stanley & Co. LLC PNC Capital Markets LLC Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 9-10, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 9, 2013, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 4.650% Notes due 2023 issued by Realty Income Corporation (CUSIP No. 756109AP9) (the "Notes") at a purchase price of $99.775 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC RBC Capital Markets, LLC Regions Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Morgan Stanley & Co. LLC BB&T Capital Markets, a division of BB&T Securities, LLC BBVA Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Moelis & Company LLC PNC Capital Markets LLC Capital One Securities, Inc. Comerica Securities, Inc. Raymond James & Associates, Inc. SMBC Nikko Capital Markets Limited Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 9-10, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On July 18, 2013, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 Variable Rate Turnpike Revenue Bonds, Series B of 2013, issued by the Pennsylvania Turnpike Commission (CUSIP No.: 7092236T3) (the "Bonds") at a purchase price of $100.000 per Bond including an underwriting discount of $0.325 per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Morgan Stanley & Co. LLC BNY Mellon Capital Markets, LLC Samuel A. Ramirez & Company, Inc. NW Capital Markets Inc. Duncan-Williams, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 9-10, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On November 21, 2013, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 3.500% Notes due 2021 issued by DDR Corp. (CUSIP No. 23317HAC6) (the "Notes") at a purchase price of $99.327 per Note including an underwriting discount of $0.625 per Note. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Wells Fargo Securities, LLC U.S. Bancorp Investments, Inc. RBS Securities Inc. Scotia Capital (USA) Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. PNC Capital Markets LLC Regions Securities LLC The Huntington Investment Company Sandler, O'Neill & Partners, L.P. SMBC Nikko Securities America, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On December 2, 2013, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 2.25% Senior Notes due 2018 issued by CVS Caremark Corporation (CUSIP No. 126650CB4) (the "Notes") at a purchase price of $99.887 per Note including an underwriting discount of $0.600 per Note. The Notes were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Wells Fargo Securities, LLC Guggenheim Securities, LLC Fifth Third Securities, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC Mitsubishi UFJ Securities (USA), Inc. KeyBanc Capital Markets Inc. TD Securities (USA) LLC RBC Capital Markets, LLC Mizuho Securities USA Inc. Capital One Securities, Inc. RBS Securities Inc. SMBC Nikko Securities America, Inc. Regions Securities LLC SunTrust Robinson Humphrey, Inc. PNC Capital Markets LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Santander Investment Securities Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On December 5, 2013, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 5.000% Asset-Backed Revenue Bonds, Series 2013B (State Contingency Contract Secured), due June 1, 2020 issued by Tobacco Settlement Financing Corporation (State of New York) (CUSIP No. 88880TNP7) (the "Bonds") at a purchase price of $108.250 per Bond including an underwriting discount of $0.375. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Barclays Capital Inc. Samuel A. Ramirez & Company, Inc. Academy Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Rice Securities, LLC Roosevelt & Cross, Inc. Siebert Brandford Shank & Co., L.L.C. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On December 5, 2013, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,600 5.000% Asset-Backed Revenue Bonds, Series 2013B (State Contingency Contract Secured), due June 1, 2019 issued by Tobacco Settlement Financing Corporation (State of New York) (CUSIP No. 88880TNJ1) (the "Bonds") at a purchase price of $102.011 per Bond including an underwriting discount of $0.375. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Barclays Capital Inc. Samuel A. Ramirez & Company, Inc. Academy Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Rice Securities, LLC Roosevelt & Cross, Inc. Siebert Brandford Shank & Co., L.L.C. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On December 5, 2013, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 5.000% Asset-Backed Revenue Bonds, Series 2013B (State Contingency Contract Secured), due June 1, 2019 issued by Tobacco Settlement Financing Corporation (State of New York) (CUSIP No. 88880TNN2) (the "Bonds") at a purchase price of $105.895 per Bond including an underwriting discount of $0.375. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Barclays Capital Inc. Samuel A. Ramirez & Company, Inc. Academy Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Rice Securities, LLC Roosevelt & Cross, Inc. Siebert Brandford Shank & Co., L.L.C. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On December 5, 2013, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,500 5.000% Asset-Backed Revenue Bonds, Series 2013B (State Contingency Contract Secured), due June 1, 2022 issued by Tobacco Settlement Financing Corporation (State of New York) (CUSIP No. 88880TNM4) (the "Bonds") at a purchase price of $109.900 per Bond including an underwriting discount of $0.500. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Barclays Capital Inc. Samuel A. Ramirez & Company, Inc. Academy Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Rice Securities, LLC Roosevelt & Cross, Inc. Siebert Brandford Shank & Co., L.L.C. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On December 5, 2013, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 5.000% Asset-Backed Revenue Bonds, Series 2013B (State Contingency Contract Secured), due June 1, 2022 issued by Tobacco Settlement Financing Corporation (State of New York) (CUSIP No. 88880TNM4) (the "Bonds") at a purchase price of $109.900 per Bond including an underwriting discount of $0.500. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Barclays Capital Inc. Samuel A. Ramirez & Company, Inc. Academy Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Rice Securities, LLC Roosevelt & Cross, Inc. Siebert Brandford Shank & Co., L.L.C. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Mid Cap Multi-Strategy Fund On December 12, 2013, BNY Mellon Mid Cap Multi-Strategy Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,252 shares of common stock issued by Aramark Holdings Corporation (CUSIP No.: 03852U106) (the "Common Stock") at a purchase price of $20.00 per share including an underwriting discount of $1.20 per share. The Common Stock was purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. J.P. Morgan Securities LLC Credit Suisse Securities (USA) LLC Barclays Capital Inc. Morgan Stanley & Co. LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated RBC Capital Markets, LLC Wells Fargo Securities, LLC Robert W. Baird & Co. Incorporated PNC Capital Markets LLC Rabo Securities USA, Inc. Samuel A. Ramirez & Company, Inc. Santander Investment Securities Inc. SMBC Nikko Securities America, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2014. These materials include additional information about the terms of the transaction.
